Case: 16-30655      Document: 00513881526         Page: 1    Date Filed: 02/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-30655                              FILED
                                  Summary Calendar                     February 20, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LLOYD E. BARMORE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:14-CR-166-1


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Lloyd E. Barmore pleaded guilty to possession of methamphetamine
with intent to distribute and was sentenced to 240 months of imprisonment
and 5 years of supervised release. He reserved the right to appeal the district
court’s denial of his motion to suppress. In the context of the denial of a
suppression motion, we review the district court’s factual findings for clear




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30655    Document: 00513881526     Page: 2   Date Filed: 02/20/2017


                                 No. 16-30655

error and its legal conclusions de novo. United States v. Lopez-Moreno, 420
F.3d 420, 429 (5th Cir. 2005).
      Barmore argues that the facts and circumstances surrounding his arrest
did not justify a warrantless search of his truck because they did not give rise
to probable cause to believe that the truck contained contraband. “It is well
settled that probable cause to search an automobile exists when trustworthy
facts and circumstances within the officer’s personal knowledge would cause a
reasonably prudent man to believe that the vehicle contains contraband.”
United States v. Edwards, 577 F.2d 883, 895 (5th Cir. 1978) (en banc).
Barmore’s attempt to conceal the drug pipe would have allowed a reasonably
prudent man to believe that there were other items of contraband related to
illegal drug activity in the truck. Viewing the evidence in the light most
favorable to the Government and considering the totality of the circumstances,
we conclude that there was probable cause to conduct a warrantless search of
the vehicle. See United States v. Zavala, 541 F.3d 562, 574 (5th Cir. 2008).
      Because probable cause existed to search Barmore’s vehicle, we need not
address the validity of the inventory search of the vehicle.
      AFFIRMED.




                                       2